Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Interpretation
In claims 8 and 9, UCI multiplexing options, is being interpreted as guided by [0056] of the Specification to be either, 1) multiplex UCI according to a PHY layer rule or 2) transmit the UCI on a PUCCH.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


  
Claims 1-3, 5, 6, 8-14, 17-21, 23-25 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier et al. (US 2017/0013565 hereafter Pelletier) in view of R2-1907924 (“Intra-UE prioritization framework” Qualcomm 3GPP WG2 #106 Reno May 2019). 

For claim 1, 17, 23 and 27, Pelletier discloses a user equipment (UE) (102 Figure 1A WTRU) and base station (114 Figure 1A BS), detecting a collision ([0004] different MAC entities [0131] e.g. PUSCH, PUCCH simultaneously transmitted which may collide [0222]) between a physical uplink control channel (PUCCH) [0131] and a plurality of physical uplink shared channels (PUSCHs) (e.g. uplink on CG1, CG2 Figure 17) with a corresponding plurality of media access control (MAC) priorities ([0131] allocation and priorities according to specific rules), wherein the PUCCH is associated with uplink control information (UCI) ([0094] HARQ over PUCCH or PUSCH); selectively applying a MAC prioritization rule (540 Figure 5 prioritization function) for processing the plurality of PUSCHs based at least in part on the corresponding plurality of MAC priorities ([0127] simultaneous transmission of MAC instances) and based at least in part on an effect of the plurality of MAC priorities on a UCI multiplexing configuration for UCI multiplexing ([0405] e.g. rules PUCCH over PUSCH without UCI); and selectively transmitting at least one of the plurality of PUSCHs (e.g. 750 Figure 7 transmitting on  with the UCI based at least in part on a result of selectively applying the MAC prioritization rule ([0228] prioritization based on Tx power).  
Pelletier discloses prioritization of MAC entities based on limited transmit power and giving priority to a configured grant over a dynamic grant [0556] and prioritizing HARQ feedback [0617] but Pelletier does not disclose advantage of giving priority to a PHY based dynamic grant over a configure grant.
R2-1907924, in the same field of MAC prioritization, discloses MAC prioritization and UCI multiplexing (section 1 page 1) and selectively transmitting one PUSCH based on selectively applying the MAC prioritization rule (page 6 PHY based dynamic grant prioritized to send high priority UCI Example #1 page 6 Figure 7). 
It would have been obvious to one of ordinary skill in the art to apply the teaching of R2-1907924 to use PHY based priority over MAC based priority to improve resource utilization (page 6). 
Particularly for claim 23 and 27, Pelletier discloses a memory (130, 132 Figure 1B) and one or more processors (118 Figure 1B).

For claims 2, 24, Pelletier discloses wherein the plurality of PUSCHs (CA over PUSCH [0094]) are scheduled on a corresponding plurality of different uplink component carriers (e.g. CG1, CG2 Figure 17). 

For claims 3, 5, 6, 8-14, 17-21, 23, 25, and 27-30  
For claims 3, 25, R2-1907924 teaches selectively applying the MAC prioritization rule for processing the plurality of PUSCHs (page 6 Example #1) comprises: determining to use the corresponding plurality of MAC priorities for processing the plurality of PUSCHs based at least in part on the plurality of MAC priorities not altering a physical (PHY) layer rule for the UCI multiplexing configuration (page 11 proposal 1 apply CG, DG priority label to PHY, which carries out joint prioritization/multiplexing). 
 
For claim 5, R2-1907924 teaches applying a physical (PHY) layer priority to data assignment for a particular PUSCH onto which the UCI is multiplexed (page 2 Proposal 1 bullet 6, PHY carries out joint prioritization/multiplexing based on DG priority label Example #1 page 6).
 
For claim 6, 21, R2-1907924 teaches multiplexing the UCI to a particular PUSCH (page 6 Example #1), of the plurality of PUSCHs, based at least in part on the UCI multiplexing configuration (page 6 high priority UCI multiplexed on DG PUSCH) ; and determining not to drop the particular PUSCH based at least in part on the UCI being multiplexed to the particular PUSCH (Figure 7 using PHY based DG priority label, DG PUSCH with multiplexed UCI not dropped as opposed to if MAC priority is used). 

For claims 8, 9,  R2-1907924 teaches processing the plurality of PUSCHs in accordance with the corresponding plurality of MAC priorities based at least in part on the UCI multiplexing (page 6 high priority UCI included in DG PUSCH) being associated with less than or equal to two UCI multiplexing options (Figure 7 UCI carried on DG PUSCH Figure 7 as opposed to PUCCH). 

For claim 10, R2-1907924 teaches determining that the corresponding plurality of MAC priorities alters the UCI multiplexing configuration (page 6 Example #1 not using MAC priority); and processing the plurality of PUSCHs without using the corresponding plurality of MAC priorities (page 6 use PHY based priority label instead) based at least in part on determining that the corresponding plurality of MAC priorities alters the UCI multiplexing configuration (using MAC priority would downgrade the DG PUSCH priority containing high priority UCI Figure 7).
 
For claim 11, R2-1907924 teaches wherein selectively applying the MAC prioritization rule for processing the plurality of PUSCHs (Figure 7, if MAC priority is used) comprises: dropping, based at least in part on the corresponding plurality of MAC priorities (dropped Figure 7 and PUSCH-2 Figure 3), a particular PUSCH (e.g. PUSCH-2), of the plurality of PUSCHs, onto which the UCI is to be multiplexed; transferring the UCI to the PUCCH based at least in part on dropping the particular PUSCH (PUCCH2 after PUSCH-2 is dropped Figure 3); and  0097-083634192845 processing the plurality of PUSCHs in accordance with the corresponding plurality of MAC priorities based at least in part on determining to drop the particular PUSCH and transferring the UCI to the PUCCH (page 3 UE multiplexes the SR with the PUCCH carrying ACK/NACK).

For claim 12, R2-1907942 teaches dropping one of the plurality of PUSCHs ( low priority PUSCH-2 Figure 3) based at least in part on a physical (PHY) layer priority rule (page 2 presence or absence of UCI HARQ-ACK is known readily to PHY). 
For claim 13, R2-1907942 teaches transmitting the PUCCH based at least in part on transferring the UCI to the PUCCH (page 3 UE multiplexes the SR with the PUCCH carrying ACK/NACK); and dropping the plurality of PUSCHs based at least in part on transferring the UCI to the PUCCH (Figure 3 PUCCH2 carrying high priority ACK/NACK over lower priority PUSCH-2).

For claim 14, R2-1907942 teaches dropping the plurality of PUSCHs (Figure 3) based at least in part on a physical (PHY) layer priority rule (page 3 presence or absence of UCI will be a function of a priority associated with HARQ-ACK which is known readily to PHY).  

For claims 18, 28,  R2-1907924 discloses deterministically resolving a UCI multiplexing configuration (page 3 DL DCI configures PHY HARQ-ACK). 
For claims 19, 29, R2-1907924 discloses processing the plurality of PUSCHs in accordance with a plurality of candidate UCI multiplexing configurations (Figure 3, Figure 7). 
 For claims 20, 30, R2-1907924 discloses determining the UCI multiplexing configuration based at least in part on a physical (PHY) layer priority rule 
For claims 3, 5, 6, 8-14, 17-21, 23, 25, and 27-30,  the reasons to combine R2-1907942 with Pelletier are the same as claims 1 and 17.



Allowable Subject Matter

Claims 4, 7, 15-16, 22 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
For claims 4, 26,  while R2-1907924 teaches UCI multiplexing configuration none of the prior art of record teaches or fairly suggest, second PUSCHs onto which the UCI is not multiplexed.

For claims 7, 22, none of the prior art of record teaches or fairly suggest, adding padding bits to maintain a PHY layer structure of the particular PUSCH.

For claims 15, 16, while R1-1902182 (page 7 Figure 2) teaches transmitting on the later PUSCH based on collision of configured grants, it does not teach or fairly moving, based at least in part on dropping the particular PUSCH, the UCI to a next lowest indexed PUSCH after the particular PUSCH. 


Conclusion
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571. The examiner can normally be reached Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/BASIL MA/Examiner, Art Unit 2415